Citation Nr: 1221584	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for bilateral foot disability.

7.  Entitlement to service connection for a disability of the Eustachian tubes, also claimed as Eustachian tube dysfunction.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a gastrointestinal disability, also claimed as esophagitis and gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for a skin disability, also claimed as red spots.

11.  Entitlement to an initial compensable disability rating for rhinitis.

12.  Entitlement to an effective date earlier than December 13, 2006, for a 40 percent rating for degenerative disc disease (DDD) of the lumbar spine, status post left lateral microdiscectomy.

13.  Entitlement to an effective date earlier than December 13, 2006, for a 20 percent rating for degenerative arthritis of the cervical spine.

14.  Entitlement to an effective date earlier than December 13, 2006, for the grant of service connection for sciatica of the left lower extremity associated with the DDD of the lumbar spine, status post left lateral microdiscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to October 2004.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for bilateral hearing loss, tinnitus, skin cancer, chronic right and left ankle disabilities, residuals of a fourth finger injury, a cyst of the right hand, esophagitis/GERD, right and left knee disabilities, right and left shoulder disabilities, right and left arm disabilities, deviated septum, adjustment disorder, Eustachian tube dysfunction, a skin disability, chronic nose bleeds, and arch pain in the feet.  However, the RO granted service connection for DDD, status post left lateral microdiscectomy, and assigned a 10 percent rating for it retroactively effective from October 26, 2004; granted service connection for residuals of cold weather injury in the feet and toes and assigned a 10 percent also retroactively from October 26, 2004; granted service connection for residuals of strabismic surgery of the left eye and assigned a 10 percent rating retroactively from October 26, 2004; granted service connection for rhinitis and assigned a 0 percent (i.e., noncompensable) rating retroactively effective from October 26, 2004; and granted service connection for degenerative arthritis of the cervical spine and also assigned a noncompensable rating retroactively from October 26, 2004.

In addition to appealing the denial of service connection for the several conditions mentioned, the Veteran appealed for higher initial ratings for the disabilities that were determined service connected by filing a timely notice of disagreement (NOD) in November 2005.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).  Following issuance of a statement of the case (SOC) in April 2006, he completed the steps necessary to perfect an appeal to the Board by also filing a timely substantive appeal (VA Form 9) in June 2006, but not concerning the claims for service connection for right and left arm disabilities, a right shoulder disability, hearing loss, chronic nose bleeds, a cyst of the right hand, and deviated septum, and for higher initial ratings for residuals of cold weather injury to the feet and toes and for residuals of a strabismic surgery of the left eye.  So these other claims are not presently before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Also, in an April 2006 rating decision, the RO granted service connection separately for residuals of cold injury to the left foot and toes and assigned a 10 percent rating separate and apart from the 10 percent already assigned for this disability in the October 2005 rating decision, also retroactively effective from October 26, 2004.  In this additional rating decision, service connection was granted as well for scar residuals of a right fourth finger injury and a 0 percent rating assigned retroactively effective from October 26, 2004.  The Veteran, however, did not complete the steps necessary to perfect an appeal of the claim for a higher rating for the residuals of the cold injury.  So this other claim also is not presently before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

In yet another rating decision in October 2008, the RO increased the rating for DDD, status post left lateral microdiscectomy, from 10 to 40 percent; increased the rating for degenerative arthritis of the cervical spine from 0 to 20 percent; and granted service connection for sciatica, left lower extremity, as secondary to the DDD, status post left lateral microdiscectomy, and assigned a 10 percent rating, all retroactively effective from December 13, 2006, on the premise that was when evidence of symptoms warranting these higher ratings and service connection was found during a VA compensation examination.  In response, the Veteran filed a timely NOD in October 2008, indicating that he agreed with the ratings assigned, but disagreed with the effective date of December 13, 2006, for these higher ratings.  He argued that the effective date should be October 26, 2004, the day following his discharge from service, because these disabilities were as severe then as they were when examined on December 13, 2006.  Then, following the issuance of an SOC on these issues in February 2010, he perfected an appeal of these claims for an earlier effective date by filing a substantive appeal (VA Form 9) in March 2010.

In February 2009, he also had filed a claim for a total disability rating based on individual unemployability (TDIU).  However, in a subsequent August 2009 statement, he had withdrawn this claim due to having acquired employment.

Another more recent rating decision in May 2010 granted service connection for right and left wrist tendonitis and assigned a 10 percent evaluation for each wrist disability retroactively effective from June 21, 2006.  Also, in a September 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with alcohol dependence in early remission and assigned a 30 percent rating retroactively effective from May 28, 2010.  But the Veteran's claims for service connection for sleep apnea and for deviated septum were denied in a March 2011 rating decision.  Thereafter, in an April 2011 rating decision, the RO granted his claim for increased ratings for the residuals of cold weather injury to his right and left feet and toes, raising his rating from 10 to 20 percent as of July 6, 2009.  He has not, however, in response, completed the steps necessary to perfect an appeal of any of these claims, so they, too, are not before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

As support for his claims that are on appeal, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board.  This type of hearing is more commonly known as a Travel Board hearing.  At the outset of the hearing, the Veteran withdrew his claims for service connection for skin cancer and for an adjustment disorder, as well as for an increased rating for the scar residuals of his right fourth finger injury.  So those claims are no longer at issue.  38 C.F.R. § 20.204 (2011).

In this decision, the Board is adjudicating the claims for a left shoulder disability, a left knee disability, right and left ankle disabilities, Eustachian tube dysfunction, and for earlier effective dates for the higher ratings for the DDD of the lumbar spine and degenerative arthritis of the cervical spine, and for the grant of service connection of the sciatica of the left lower extremity associated with the DDD of the lumbar spine.  But the Board is instead remanding the claims for service connection for a right knee disability, bilateral foot disability, tinnitus, a gastrointestinal (GI) disability, and a skin disability, and for a higher rating for the rhinitis to the RO via the Appeals Management Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  During service, in September 2004, the Veteran complained of pain in the middle of his body under his shoulder blade and numbness in his thumbs and first and second fingers, but did not specify the location or cause of this pain, including whether there was pain in his left shoulder and whether it was due to trauma or other injury; there is no documentation of previous or subsequent complaints referable to his left shoulder and no objective clinical findings of a chronic or permanent left shoulder disorder.

2.  During service, in September 1990, January 1991, and October 2003, he also complained of left knee pain and pain on the "inside" of his left knee that reportedly had begun while he was jogging.  Additional complaints of knee pain were noted in March and December 1999, although there was no indication as to whether the pain was referable to his left knee versus right, or in both knees.  He had no subsequent complaints referable to his left knee and no objective clinical findings, including from X-rays, suggestive of a chronic or permanent left knee disorder.

3.  He also sustained an injury to his right tibia in March 1993 when a heavy box fell on his medial right tibia approximately one inch above the medial malleolus.  He had swelling and pain for two weeks; however, X-rays taken were unremarkable, and there is no documentation of previous or subsequent complaints referable to the right ankle and no objective clinical findings of a chronic or permanent right ankle disorder.

4.  There also is no documentation of any complaints referable to the left ankle and no objective clinical findings of a chronic or permanent left ankle disorder during service.

5.  As well, while the Veteran complained of ear pain in January 2001, and was found to have right ear ceruminosis in September  and October 1993, there is no documentation of previous or subsequent complaints referable to the Eustachian tubes and no objective clinical findings of a chronic or permanent disorder of the Eustachian tubes.  

6.  His current subjective complaints of left shoulder pain, left knee pain, right and left ankle pain, Eustachian tube dysfunction, and other symptomatology have not been attributed to underlying diagnosed disabilities of the left shoulder, left knee, the ankles, or the Eustachian tubes, so there is no possible competent and credible evidence linking these, for all intents and purposes, non-existent disorders to his military service.

7.  In an October 2005 rating decision, the RO granted service connection for DDD of the lumbar spine and assigned an initial rating of 10 percent and granted service connection for degenerative arthritis of the cervical spine and assigned an initial rating of 0 percent, both retroactively effective from October 26, 2004.  

8.  In a subsequent October 2008 rating decision, the RO granted service connection for sciatica of the left lower extremity and assigned a 10 percent rating, increased the rating for DDD of the lumbar spine from 10 to 40 percent and increased the rating for the degenerative arthritis of the cervical spine from 0 to 20 percent, all retroactively effective from December 13, 2006, the date a VA compensation examination of the lumbar and cervical spine had found clinical evidence of abnormal sensation in the left lower extremity and worsening symptoms referable to these spinal segments, which provided the bases for the grant of service connection and increased ratings.

9.  The Veteran appealed the effective date assigned for the grant of service connection for his sciatica of the left lower extremity and for the higher ratings for his lumbar and cervical spine disabilities, claiming the grant of service connection and increased ratings should have been retroactively effective from October 26, 2004, the day after his discharge from service and the effective date of his initial ratings. 

10.  However, while a review of his STRs and medical treatment records dated prior to December 13, 2006, reveals some complaints of radicular-type pain and chronic low back pain, including during service, there is no evidence there was a clinical diagnosis of radiculopathy or sciatica or that he met the criteria for a 40 percent rating for his DDD of the lumbar spine or a 20-percent rating for his degenerative arthritis of the cervical spine, prior to December 13, 2006.


CONCLUSIONS OF LAW

1.  Left shoulder, left knee, right ankle, left ankle, and Eustachian tube disabilities were not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria are not met for an effective date earlier than December 13, 2006, for the higher 40 percent rating for the DDD of the lumbar spine.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).

3.  The criteria are not met for an effective date earlier than December 13, 2006, for the higher 20 percent rating for the degenerative arthritis of the cervical spine.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).

4.  The criteria are not met for an effective date earlier than December 13, 2006, for the grant of service connection for the sciatica of the left lower extremity associated with the DDD of the lumbar spine, status post left lateral microdiscectomy.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of these claims, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in an SOC or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2004.  The letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter was sent prior to initially adjudicating his claims in the October 2005 decision at issue in this appeal, so in the preferred sequence.  And although that initial letter in December 2004 did not comply with all dictates of Dingess (indeed, since Dingess had not yet even been issued), he since has received an additional March 2006 letter that does comply with Dingess.  And, as importantly, his claims also since have been readjudicated in the April 2006 SOC and SSOCs dated in October 2008, January 2010, and March 2011.  So his claims have been reconsidered since providing all required VCAA notice.  The timing defect in the provision of the notice, since not all of it preceded the initial adjudication of the claims, therefore since has been rectified ("cured").  See again Mayfield IV and Prickett, supra.

And as for the claims concerning the effective dates for the lumbar spine, cervical spine, and left lower extremity disabilities, since these claims concern this "downstream" issue of the effective dates assigned for the ratings granted, VA's General Counsel has held that no additional VCAA notice is required in this circumstance for this downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" initial higher rating and earlier-effective-date claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And since the RO issued provided this necessary SOC in April 2006 and February 2010 addressing this downstream element of the claims, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning an earlier effective date for the lumbar spine, cervical spine, and left lower extremity disabilities, no further notice is required.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Consequently, the Board finds that all necessary development of the downstream higher initial rating and effective-date claims has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  It also arranged for VA compensation examinations to determine the etiology and severity of his disabilities.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating when it is necessary to obtain an examination and opinion in a claim for service connection).  And see 38 C.F.R. § 3.327(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991) (discussing, instead, when it is necessary to have the Veteran examined or reexamined in relation to a claim for a higher rating for an already service-connected disability).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Claims for Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Here, after carefully reviewing the evidence of record, the Board finds no basis to grant the claims for service connection for disabilities of the left shoulder, left knee, right and left ankles, and Eustachian tube. 

As explained, the first, and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  In Brammer, the U.S. Court of Appeals for Veterans Claims (Court) noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) reiterated that this requirement of current disability is satisfied when the claimant has the disability at the time the claim or application for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

With regards to the left shoulder claim, the Veteran's STRs reference this shoulder only once, in September 2004, when he complained of pain in the middle of his body under his shoulder blade and of numbness in his thumbs and first and second fingers.  But this September 2004 treatment record did not specify the location of this pain - in particular, the left shoulder - or the source or cause of this pain, including whether it was due to disease, trauma or other injury.  No diagnosis was made at the time.  Otherwise, his STRs also are generally unremarkable for any prior or subsequent left shoulder injury - including by history - or consequent complaint or diagnosis of a chronic or permanent left shoulder disorder or any then current abnormal findings suggestive of this or referable to this shoulder.  

With regards to his left knee, a review of his STRs shows a complaint of left knee pain in September 1990.  There also was a complaint of pain "inside" the left knee in January 1991 after jogging.  It was noted at the time that there was no medial collateral ligament (MCL) strain.  Additional complaints of pain in the knees were noted in March and December 1999, though it was not specified in which knee the pain was felt.  And the Veteran again complained of left knee pain for two months after running in October 2003.  An X-ray taken of the left knee was negative, however.  No diagnosis was made at any time during service, and the STRs are otherwise unremarkable for any prior or subsequent left knee injury - including by history - or consequent complaint or diagnosis of a chronic or permanent left knee disorder or any then current abnormal findings suggestive of this or referable to his left knee.  

And as for the ankles, the Veteran's STRs show only that he injured his right tibia in March 1993 when a heavy box he was carrying fell on it.  An X-ray was taken and revealed normal results.  No complaints referable to the left ankle were noted in the STRs during service.  The STRs are otherwise generally unremarkable for any prior or subsequent injury to the ankles - including by history - or consequent complaint or diagnosis of chronic or permanent bilateral ankle disorder or any then current abnormal findings suggestive of this or referable to his ankles.  

Finally, in reference to the Eustachian tubes, STRs show September 1993 and October 1993 right ear ceruminosis (earwax).  A May 1997 hearing conservation examination noted normal Eustachian tube functioning, but approximately one year of difficulty distinguishing words.  Thereafter, the Veteran reported ear pain with an intensity of 2/10 in a January 2001 Record of Medical Care and ear pain with an intensity of 4/10 in another undated Record of Medical Care.  But, otherwise, his STRs are unremarkable for any prior or subsequent complaints of symptomatology of the ears - including by history - or consequent complaint or diagnosis of a chronic or permanent disorder of the ears or of the Eustachian tubes or any then current abnormal findings suggestive of this or referable to his Eustachian tubes.  

In short, there is no evidence he injured his left shoulder, left knee, ankles, or Eustachian tubes during service, which is probative evidence against these claims.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  But see, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that, where lay evidence provided in support of a claim is competent and credible, the absence of contemporaneous medical documentation - such as would be reflected in actual treatment records (STRs, etc.) - does not preclude further evaluation as to the etiology of the claimed disorder).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.).

More importantly, however, there simply has been no competent and credible evidence - medical or otherwise - that the Veteran has clinical diagnoses of disorders of the left shoulder, left knee, ankles, or the Eustachian tubes since filing these claims for service connection.  Not only is there no documentation in VA or private treatment records of diagnoses referable to the left shoulder, left knee, ankles, or Eustachian tubes, but a VA compensation examination in February 2005 also found the left shoulder, left knee, right ankle, and Eustachian tubes to be normal and without any pathology.  And no findings regarding the left ankle were noted during this examination or in any other medical record.  

In particular, referring to the left shoulder, examination revealed normal range of motion, no tenderness throughout, no pain with repetitive movement, no change in the range of motion, and no weakness, incoordination, fatigability, or lack of endurance.  Neurological examination also revealed normal results.  With regard to the left knee, examination also was normal, except for some tenderness in the MCL, and Lachman's, McMurray's, and anterior drawer tests were all negative.  

Significantly, the Veteran himself also denied having any symptoms referable to the left knee.  Examination found no effusion, redness, swelling, instability, pain, limited range of motion, fatigability, weakness, lack of endurance, or incoordination.  And examination of the ankles also revealed them to be normal, with no redness, swelling, or tenderness noted.  As well, the Eustachian tubes were normal upon examination, with no pathology.  So absent the required current diagnoses of disabilities of the left shoulder, left knee, ankles, and Eustachian tubes, to in turn establish he has current disability on account of these conditions, there are no current disabilities to attribute to his military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Nevertheless, during this examination, the Veteran complained of continued numbness of his left hand, in his third, fourth, and fifth fingers, referring to his left shoulder.  He additionally reported that he had arthritis in both of his knees, that his right ankle symptomatology was probably more related to his arches, and that his ear felt "full."  Later, he testified during his June 2011 Travel Board hearing that he remained unable to lift heavy objects, that the range of motion of his left shoulder was negatively affected by his left shoulder disability, and that he experienced chronic joint pain.  He also said that his knees would "snap, crackle, and pop" every time he moved, and that he was diagnosed with bilateral knee pain during service.  Referring to his ankles, he testified that his ankles would pop and get sprained and twisted easily during service.  He stated that he currently experienced pain and swelling in his ankles, and that his ankles would "bow out."  As for his Eustachian tubes, he explained that, during service in 1993 he would hear a sound in his ears like ocean waves.  He also felt pressure and pain in his ears.  But, as already explained, while he is competent even as a layman to proclaim having experienced symptomatology such as pain since service, the fact remains that the VA compensation examiner was unable to ascribe these complaints of pain, numbness, swelling, pressure in the ears, and other symptomatology to underlying diagnoses suggesting current consequent disabilities.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer).  And because no diagnoses have been provided concerning the left shoulder, left knee, ankles, and Eustachian tubes, his subjective complaints symptomatology referable to these anatomical regions cannot be service-connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

It is also significant here in this particular regard that several VA treatment records and examination reports in the interim, dated since the Veteran filed his claims for service connection in 2004, are completely unremarkable for any indication of persistent or recurrent left shoulder pain or other symptoms referable to the left shoulder, or any symptomatology referable to the Eustachian tubes.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board is not required to blindly accept the Veteran's lay testimony; instead, has to weigh it against the other relevant evidence in the file to determine which is most probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As mentioned earlier, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 456, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Moreover, Buchanan is distinguishable where the testimony concerns an injury that is not alleged to have occurred in combat during service; in this circumstance, for Veterans providing non-medical related testimony regarding an event during service, the lack of documentation in service records, and presumably also in the records since service, must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Board must make an express credibility finding regarding lay evidence.).  But see, too, Kahana v. Shinseki, 24 Vet. App. 428 (2011) (rejecting broad-sweeping, categorical rejections of lay evidence and testimony without discussing the underlying reasons and bases). 

But even having assumingly experienced continuous symptoms like pain, swelling, numbness, and pressure in the ears since service is not tantamount to concluding the Veteran has underlying disability diagnoses to account for such symptoms, as, according to the holding in Sanchez, this is still a requirement for service connection even in the presence of chronic pain and other symptomatology.  And primarily for this reason, the Board concludes the VA compensation examiner's unfavorable opinions are more probative than the Veteran's lay testimony because, since this VA examiner has medical expertise, and the Veteran does not, he is better suited to indicate whether there are underlying diagnoses to account for the Veteran's subjective complaints of continuous symptomatology.  And this examiner indicated rather definitively that there are not.  Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons 

and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.) 

Therefore, the Board finds that the preponderance of the evidence is against these claims, so there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

Thus, three possible dates may be assigned depending on the facts of the case: 

(1)  If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2)  If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3)  If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet. App. 125, 126 (1997).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 


In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).   While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b). 


The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered. The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A review of the file shows the Veteran served in the Air Force from August 1982 to October 2004.  His VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received at the RO in November 2004.  In an October 2005 rating decision, service connection was granted for DDD of the lumbar spine and for degenerative arthritis of the cervical spine.  An initial evaluation of 10 percent was assigned for the DDD of the lumbar spine and an initial evaluation of 0 percent for the degenerative arthritis of the cervical spine, both retroactively effective October 26, 2004, the date after his discharge from service.

Thereafter, in an October 2008 rating decision, the RO additionally granted service connection for associated sciatica of the left lower extremity and assigned a separate 10 percent evaluation as of December 13, 2006, the date a VA examination had found evidence of mild incomplete paralysis below the left knee.  The RO also increased the rating for the DDD of the lumbar spine from 10 to 40 percent and for the degenerative arthritis of the cervical spine from 0 to 20 percent, also retroactively effective from the December 13, 2006, VA compensation examination.  

A.  Whether the Veteran is Entitled to an Effective Date Earlier than December 13, 2006, for this higher 40 Percent Rating for the DDD of his Lumbar Spine, Status Post Left Lateral Microdiscectomy, and for this higher 20 Percent Rating for the Degenerative Arthritis of his Cervical Spine

The Veteran alleges that the effective date for these higher ratings should be October 26, 2004, the day after his discharge from service, because these disabilities were as severe then as when examined on December 13, 2006.  He argues that this would have been apparent had the initial VA examiner in February 2005 performed the examination correctly and comprehensively.  So the question is when he met the requirements for these higher 40 and 20 percent ratings for his lumbar and cervical spine disabilities.

The DDD of his lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which pertains to intervertebral disc syndrome (IVDS).  Whereas the degenerative arthritis, i.e., degenerative joint disease (DJD) of his cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.

Diagnostic Code 5010 concerns traumatic arthritis, substantiated by X-ray findings, and indicates it is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.

However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the lumbar and cervical vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

Diagnostic Code 5237 concerns lumbosacral or cervical strain.  It is evaluated under the General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  DC 5242, incidentally, is the specific code in the General Rating Formula for Diseases and Injuries of the Spine that pertains to degenerative arthritis of the spine, and indicates to see also Diagnostic Code 5003.

IVDS, under Diagnostic Code 5243, is evaluated under the Formula for Rating IVDS based on Incapacitating episodes, which assigns a 10 percent rating if there is IVDS with incapacitating episodes having a total duration of at least one week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is assigned if there is IVDS with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  IVDS with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, is assigned a rating of 40 percent.  Note (1) in this code indicates that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative arthritis under Diagnostic Code 5003.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98 (August 14, 1998).

The essential basis of the Veteran's claim for an earlier effective date, as mentioned, is that the VA compensation examiner who earlier evaluated him in February 2005, in connection with his initial claims for service connection, had an attitude and failed to perform the examination properly.  The Veteran therefore maintains that examination was inadequate in assessing the extent and severity of his disabilities and that, had that examiner performed a proper evaluation, it would have been evident even then that the lumbar and cervical spine disabilities deserved the higher 40 and 20 percent ratings they eventually received following and as a result of the more recent December 2006 VA examination.  See the transcript of the Veteran's June 2011 hearing testimony.

Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish that examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when, as seemingly here, this has been circumstantially called into question, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

But perhaps even more importantly, in describing the symptomatology of the lumbar and cervical spine disabilities, the February 2005 examiner fully detailed the manifestations of these disabilities, considered the results of X-rays of these spinal segments, and completed range-of-motion testing for both segments of the spine.  It is also significant that VA treatment records dated from February 2005, when that examination occurred, until the next VA examination in December 2006, when evidence of worsening symptoms provided the bases for increasing the ratings for the lumbar spine and cervical spine disabilities, failed to document complaints of or treatment for worsening symptoms of the lumbar and cervical spine.  So even aside from the February 2005 VA examiner's findings, there is no other medical evidence in the file from this earlier time period at issue, such as in the way of VA outpatient treatment records, suggesting these disabilities earlier met the requirements for these higher ratings.

The only remaining question, then, is whether prior to December 13, 2006, the Veteran met the requirements for these higher 40 and 20 percent ratings for these disabilities because, otherwise, under 38 C.F.R. § 3.400(o)(1) and Harper, the earliest possible effective date he may receive for these higher ratings is the date entitlement arose, which, according to the RO, was not until the additional VA examination on December 13, 2006.

To this end, a review of his STRs reveals complaints of chronic low back pain, with intermittent exacerbations.  A note in May 2004 indicated that his low back disability was well-controlled at that point, with significant duty limitations.  It was also noted that he would likely continue to have slow deterioration and progression of his disease.  A July 2004 STR indicated he had had marked improvement with recent intrathecal steroid injections.  And in reference to his cervical spine disability, there were few complaints of neck pain during service.  None of the STRs also address the exact limitation of motion in the lumbar or cervical spine or document any symptoms such as muscle spasms, guarding, abnormal gait, scoliosis, reversed lordosis, abnormal kyphosis, fatigability, lack of endurance, instability, degree of flare-ups, ankylosis, or incapacitating episodes. 

Post-service treatment records dated until December 13, 2006, also documented no complaints of, or treatment for, symptomatology referable to the lumbar spine or cervical spine that met the criteria for higher 40 percent or 20 percent ratings under Diagnostic Codes 5243 and 5003-5237.  In short, none of this evidence is tantamount to concluding his symptoms or the extent of his consequent disabilities met the requirements for these higher ratings prior to December 13, 2006.

And the February 2005 VA compensation examination of the lumbar and cervical spine also found that his lumbar spine had only slight limitation of motion, with flexion to 70 degrees, extension to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  For comparison, this represents completely normal backward extension (bending backwards), lateral flexion (side bending to the right and left sides), and rotation (twisting or turning to the right and left sides).  See 38 C.F.R. § 4.71a, Plate V.  Only forward flexion (bending forward) was less than normal, to 70 degrees rather than to the normal 90 degrees, but even that would not support the higher ratings eventually received under the applicable diagnostic codes.


Pain was experienced with forward flexion and extension, and was constant.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  And, here, range of motion increased, not decreased, with repetitive movement.  There also was no weakness, fatigability, incoordination, or lack of endurance and no reported incapacitating episodes.

Similarly, the cervical spine was determined to have a normal range of motion, with no muscle spasms noted.  Pain was experienced only with right lateral flexion with repetitive movement, and even then without any resultant decrease in the range of motion.  As well, no fatigability, weakness, lack of endurance, or incoordination was found.

So, under these circumstances presented, there simply is no basis for assigning an earlier effective date for either the lumbar or cervical spine disability because, for the reasons and bases discussed, entitlement to the higher ratings did not arise until there was indication of the required additional disability during the December 13, 2006, VA compensation examination.  And to reiterate, according to 38 C.F.R. § 3.400(o) and Harper v. Brown, 10 Vet. App. 125, 126 (1997), this is the correct effective date in this circumstance.

Since the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in the Veteran's favor, and his claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Whether the Veteran is Entitled to an Effective Date Earlier than December 13, 2006, for the Grant of Service Connection for the Associated Sciatica of his Left Lower Extremity

The Veteran alleges that the effective date for the grant of service connection for the sciatica of his left lower extremity also should be October 26, 2004, the date after his discharge from service.  The basis of this claim is the same as those just decided, that, had the initial VA examiner in February 2005 performed the examination correctly, service connection for this disability would have been granted in the first place after his initial claim for service connection was received in November 2004.

In this regard, a review of his STRs reveals a few complaints of radicular-type symptoms related to his DDD of the lumbar spine.  However, none of the examinations performed during service found clinical evidence of actual sciatica or radiculopathy related to the lumbar spine disability.  Neurological testing generally found the reflexes and senses to have been normal.  So there was no clinical finding in service to support his subjective complaints of numbness and radicular-type symptoms. 

Post-service treatment records dated until December 13, 2006, also documented no complaints of, or treatment for, sciatica-related symptoms.  In short, none of this evidence is tantamount to concluding that he had sciatica or radiculopathy.

And at the February 2005 VA compensation examination of the lumbar and cervical spine, although he reported a "nerve impingement problem," neurological testing nevertheless yielded normal results, with cranial nerves II through XII found to be intact, a negative Romberg test, 5/5 for motor strength, and 2+ for deep tendon reflexes.  While numbness of the bottoms of both feet and the toes was found, it was attributed to cold injury that he had sustained during his military service, and this other disability since had been determined service connected.  So to the extent he has residuals of that cold weather injury in service, including as especially affecting his feet and toes, he already is being compensated for this other disability.  He cannot be twice compensated for this same disability and associated symptoms because this would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.

Thus, under the circumstances presented, there simply is no basis for assigning an earlier effective date for the grant of service connection for the sciatica of his left lower extremity because, for the reasons and bases discussed, there was no clinical diagnosis of this disability until the December 13, 2006, VA examination.  So this is the correct effective date for grant of service connection for this disability.   

Since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a disability of the Eustachian tubes, also claimed as Eustachian tube dysfunction, is denied.

The claim for an effective date earlier than December 13, 2006, for the 40 percent rating for the DDD of the lumbar spine, status post left lateral microdiscectomy, is denied.

The claim for an effective date earlier than December 13, 2006, for the 20 percent rating for the degenerative arthritis of the cervical spine is denied.

The claim for an effective date earlier than December 13, 2006, for the grant of service connection for the sciatica of the left lower extremity associated with the DDD of the lumbar spine, status post left lateral microdiscectomy, is denied.


REMAND

As an initial matter, the Board finds that clarifying opinions from January 2005 and  February 2005 VA examiners are needed to better address the Veteran's claims of service connection for a right knee disability, a bilateral feet disability, tinnitus, GERD, and skin disability, which also was claimed as red spots, all of which he asserts were incurred in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

In this case, as to his alleged right knee disability, his STRs show that he was seen for right knee pain in September 1990 and December 1999; a right tibia injury in March 1993, when a big box fell on it; and a pulled muscle in March 1999, at which point he was diagnosed with right knee strain.  Later, when he was examined in February 2005, after his discharge from service in October 2004, the examiner provided a diagnosis of right knee strain with pain, with no limited range of motion and normal X-ray after an examination of the knees.  So there is evidence that an injury or event occurred in service and a current diagnosis of right knee strain, which also had been found during service.  Even so, the February 2005 examiner failed to discuss the Veteran's STRs or provide a medical nexus opinion concerning the etiology of his current diagnosis of right knee strain and a rationale discussing this opinion.  

In reference to his bilateral feet disability, his STRs show that he complained of arch abnormality in his feet in September 1995.  He reported pain for one month, but denied new activity or new trauma to the feet.  Examination revealed no deformity, the presence of arches, and mild tenderness in the right arch.  Motor and sensory testing were normal, as well as deep tendon reflexes.  He was provided arch supports.  The assessment was bilateral arch pain.  And in February 1998, he again complained of bilateral arch pain.  Later, when he was examined in February 2005, after his discharge from service in October 2004, the examiner provided a diagnosis of plantar fasciitis of both feet that has resolved.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court noted that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of such a claim and that a Veteran may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  In this case, based on the diagnosis of the February 2005 VA examiner, it appears that the Veteran satisfies this requirement of having a current diagnosis of a bilateral feet disorder as he has been found to have a bilateral feet disorder - namely, plantar fasciitis - during the pendency of his claim, even if it has resolved.  So there is evidence that an injury or event had occurred in service and of a current diagnosis of a bilateral feet disorder.  Therefore, additional comment is needed from the February 2005 examiner to discuss the findings of complaints of bilateral arch pain in the Veteran's STRs and to provide a medical nexus opinion concerning the etiology of this current diagnosis of bilateral plantar fasciitis.  

Similarly, a January 2005 VA audiology also failed to discuss the Veteran's STRs with regards to his tinnitus claim.  While this examiner found the presence of bilateral tinnitus, he opined that the etiology of the tinnitus was unknown because there was no auditory pathology to account for his tinnitus.  But he failed to mention that a September 1993 STR actually noted that the Veteran reported sometimes hearing "ocean wave noises" in his ears and discuss how this may be related to his current complaints and diagnosis of tinnitus.  In a July 2004 hearing conservation examination, the Veteran also reported ringing in his ears, which the examiner also failed to discuss in determining that the etiology of the tinnitus was unknown.  

With regard to the Veteran's claimed esophagitis/GERD, the February 2005 VA examiner indicated that he had only one episode documented in the claims file, was not currently on any medication, and the condition had resolved.  However, again, the examiner failed to discuss an April 1989 STR noting a complaint of nausea, and a May 1989 X-ray of the abdomen, which noted increased fecal material in the rectum and right colon.  It also was unclear from the examiner's diagnosis whether the Veteran had either of these conditions at any time since filing this claim or whether these conditions had resolved during service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of such a claim and that a Veteran may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

In reference to the claimed skin disability, the February 2005 provided a diagnosis of mild heat rash due to heat and sweating, and did not provide a nexus opinion with regard to this condition.  But a review of the Veteran's STRs reveals several complaints of chronic rash and red spots on the face and the trunk, including in November 1985, February 1995, and May 2004.  And post-service VA treatment records continue to document complaints of, and treatment for, dry skin, popular rash on the trunk, and psoriasis.  See VA treatment records dated in February 2006, March 2009, December 2009, and January 2010.  So another VA examination is needed to determine whether there is a current diagnosis of a skin disorder, and if so, whether it is related to those similar complaints of skin rashes during service.  

Thus, given that there is evidence of complaints referable to the right knee, ears, gastrointestinal system, and skin during service, including a possible diagnosis of right knee strain during service, and possible current diagnoses of right knee strain, esophagitis/GERD, and plantar fasciitis, and a current diagnosis of tinnitus, the Board finds it is especially necessary to obtain additional medical comment and additional examination to determine whether any current disabilities involving the right knee, bilateral feet and skin, including right knee strain, plantar fasciitis, tinnitus, and esophagitis/GERD are etiologically linked to the Veteran's military service.  McLendon, 20 Vet. App. at 79.
   
Once VA undertakes the effort to provide an examination in response to a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one to in turn permit determining what weight to assign the doctor's opinion).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Finally, with regard to the service-connected rhinitis, another VA compensation examination also is needed to reassess the severity of this disorder.  He contends that it has worsened since his last VA compensation examination in December 2006 - which was over 5 years ago - including that he has a nasal polyp in his nasal passage.  Thus, a current VA compensation examination is needed to better address and determine the current severity of this disability.


Accordingly, the remaining claims are REMANDED for the following additional development and consideration:

1.  If still available, have the February 2005 VA examiner provide additional comment to the examination of the Veteran's right knee, feet, and gastrointestinal system he performed in February 2005.  Specifically, with regards to the right knee, he must discuss the Veteran's service treatment records noting complaints of right knee pain dated in September 1990 and December 1999; treatment for an injury to the right tibia in March 1993; and complaints of a pulled muscle in March 1999 and the diagnostic impression of a right knee strain provided at the time.  He also must provide a medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) the diagnosis of right knee strain (and any other current diagnosis of a right knee disorder) he provided in February 2005 is the result of disease or injury incurred in or related to the Veteran's military service, including the aforementioned complaints of pain and treatment for an injury during service.  

The examiner also should provide additional comment to the examination of the Veteran's feet.  Specifically, he must discuss the Veteran's service treatment records noting complaints of bilateral arch pain in September 1995, when he was provided arch supports, and again in February 1998.  He also must provide a medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) the diagnosis of plantar fasciitis that has resolved (and any other current diagnosis of a bilateral foot disorder) he provided in February 2005 was incurred in or related to the Veteran's military service, including the aforementioned complaints of, and treatment for, bilateral arch pain during service.  

Additional comment also is needed concerning the claimed esophagitis/GERD.  The examiner should clarify whether the Veteran has current diagnoses of esophagitis/GERD, or another gastrointestinal disorder, including during the time period since filing this claim, and whether, by indicating that this condition "has resolved," he meant the diagnosis since the filing of this claim or a similar condition during service.  He additionally must discuss an April 1989 service treatment record noting a complaint of nausea, and a May 1989 X-ray of the abdomen, which noted increased fecal material in the rectum and right colon.  He also must provide a medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current diagnosis of a gastrointestinal disorder, including esophagitis and/or GERD, if any, was incurred in or related to the Veteran's military service, including the aforementioned complaints of nausea and increased fecal material in the rectum and right colon during service.

To facilitate providing this additional comment, the claims file, including a complete copy of this remand must be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If the February 2005 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran will need to first be reexamined.

Whoever is designed to provide this additional comment must discuss the medical rationale of all opinions offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide the requested opinions without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on these pending claims as it would require adjudicating them based on the evidence already in the file.  See 38 C.F.R. § 3.655.

2.  If still available, have the January 2005 VA examiner provide additional comment to the examination of the Veteran's ears in January 2005.  Specifically, he must discuss the Veteran's service treatment records noting complaints of "ocean wave noises in the ears" and ringing in the ears dated in September 1993 and July 2004.  He also must provide a medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) the current diagnosis of tinnitus he provided in January 2005 was incurred in or related to the Veteran's military service, including the aforementioned complaints of hearing noises and ringing in the ears.

To facilitate providing this additional comment, the claims file, including a complete copy of this remand must be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If the January 2005 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran will need to first be reexamined.

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claims as it would require adjudicating his claims based on the evidence already in the file.  See 38 C.F.R. § 3.655.

3.  Also schedule an appropriate VA compensation examination to reassess the severity and manifestations of the Veteran's service-connected rhinitis, in accordance with the applicable rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examination should include all diagnostic testing or evaluation needed.  The examiner is especially requested to determine what specific symptoms and impairment are attributable to the service-connected rhinitis - including any polyps, obstruction of nasal passage(s), and the percentage of obstruction - as opposed to those referable to any other nonservice-connected respiratory disorder, unless it is determined the symptoms of one condition cannot be disassociated from the symptoms of another, in which case all must be presumed associated with the rhinitis in determining the extent of the Veteran's impairment.  See Mittleider v West, 11 Vet. App. 181, 182 (1998).

Finally, the examiner should indicate the effect the Veteran's service-connected rhinitis has on his ability to obtain and maintain substantially gainful employment.

The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  

4.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


